EXHIBIT 10.2



RESTRICTED SHARES AGREEMENT

[Full Name of Employee]

[Address]

[Date]

Dear [First Name]:

        Pursuant to the Company’s Employee Stock Plan (the “Plan”), you have
been selected by the Compensation Committee of the Board of Directors (as more
fully described in Section 13, the “Committee”) of Cablevision Systems
Corporation (the “Company”) to receive _____ (___) restricted shares
(“Restricted Shares”) of NY Group Class A Common Stock, par value $.01 per share
(“Common Shares”) effective as of October 1, 2004 (the “Grant Date”).

        Capitalized terms used but not defined in this agreement (this
“Agreement”) have the meanings given to them in the Plan. The Restricted Shares
are subject to the terms and conditions set forth below:

1.     Consideration. You are required to pay the Company the aggregate par
value amount of the Restricted Shares no later than forty-five (45) business
days from the Grant Date. The total par value amount of your Restricted Shares
is $______ (the “Par Value Amount”). If we do not receive this payment in time,
you consent to and authorize the deduction of such amount from your salary.

2.     Vesting. None of your Restricted Shares will vest and you will forfeit
all of them if you do not remain continuously employed with the Company or one
of its Affiliates from the Grant Date through the fourth (4th) anniversary of
the Grant Date, except that a portion of your Restricted Shares may vest sooner
if you are terminated without Cause (as defined below) or, in accordance with
Section 4, die or become disabled (as defined in Section 4).

        For purposes of this Agreement, “Cause” means, as determined by the
Committee, your (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty against the Company or an affiliate thereof, or (ii) commission of any act
or omission that results in a conviction, please of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any crime involving
moral turpitude or any felony.

3.     Accelerated Vesting for Termination Without Cause. If the Company or one
of its Affiliates terminates your employment without Cause after the second
(2nd) anniversary and before the third (3rd) anniversary of the Grant Date,
twenty-five percent (25%) of the Restricted Shares will vest as of the
termination date (i.e., the last date of your employment with the Company or one
of its Affiliates) and the balance of the Restricted Shares will be immediately
forfeited. If the Company or one of its Affiliates terminates your employment
without Cause on or after the third (3rd) anniversary and before the fourth
(4th) anniversary of the Grant Date, fifty percent (50%) of the Restricted
Shares will vest as of the termination date and the balance of the Restricted
Shares will be immediately forfeited. As a condition to the accelerated vesting
provided for in this Sec-


tion 3, you will be required to sign and deliver a waiver and release
substantially in the form attached as Annex 2 hereto; it being understood and
agreed by you, however, that the Company reserves the right to amend the form of
waiver and release from time to time to make such changes as the Company shall
reasonably determine are either necessary or desirable including, without
limitation, changes that may be required to reflect changes in law. In the event
that the waiver and release covered by this Section 3 is required to be signed
and delivered, the Company shall have no obligation under this Agreement or the
Plan to take any action unless and until the waiver and release is fully
effective and all rights to revoke, withdraw or otherwise terminate such waiver
and release have expired or otherwise terminated.

4.     Accelerated Vesting in the Event of Death or Disability. If your
employment is terminated as a result of your death or disability, a portion of
the Restricted Shares equal to the product of (i) the number of your Restricted
Shares multiplied by (ii) a fraction, the numerator of which is the number of
months you were employed from the Grant Date until your termination date and the
denominator of which is forty-eight (48), will vest as of the termination date
and the balance of the Restricted Shares will be immediately forfeited. In the
event of your death, your estate will be entitled to the Restricted Shares that
have vested.

        For purposes of this Agreement, “disability” means your inability to
perform for six (6) continuous months substantially all the essential duties of
your occupation, as determined by the Committee.

5.     Change of Control. As set forth in Annex 1 attached hereto, your
entitlement to Restricted Shares may be affected in the event of a Change of
Control of the Company (as defined in Annex 1 attached hereto).

6.     Relationship with Competitive Entities. In the event that you shall
voluntarily terminate your employment or your employment is terminated for
Cause, you shall not become employed by, consult to, or have any interest,
directly or indirectly, in any Competitive Entity (as defined below) within one
(1) year after your Restricted Shares have vested. If you shall voluntarily
terminate your employment or your employment is terminated for Cause, and, in
either case, subsequently become employed by, consult to, or have any interest,
directly or indirectly, in a Competitive Entity during such one-year period, you
shall within ten (10) business days thereof pay the Company, as liquidated
damages and not as a penalty, an amount equal to (a) the gain (whether or not
realized) attributable to the vesting of the Restricted Shares, plus (b)
interest at a rate equal to the lesser of (i) twelve percent (12%) per annum or
(ii) the maximum interest rate permitted by applicable law, compounded
quarterly, calculated from the date the Restricted Shares vested until the date
such payment to the Company is made. Such gain shall be equal to the greater of
the (y) positive difference, if any, between the Fair Market Value of the
Restricted Shares on the date such shares vest and the Par Value Amount paid for
the Restricted Shares or (z) positive difference, if any, between the Fair
Market Value of the Restricted Shares on your first (1st) day of employment by
the Competitive Entity and the Par Value Amount paid for such shares. A
“Competitive Entity” shall mean (1) any company that competes (including,
without limitation, by means of direct broadcast satellite) with any of the
Company’s cable television, telephone or on-line data businesses in the New York
City Metropolitan Area (as defined in Annex 1 attached hereto) or that competes
with any of the Company’s direct broadcast satellite, programming, cinema,
sports or entertainment businesses, nationally or regionally; or (2) any

-2-


trade or professional association representing any of the companies covered by
this Section 6, other than the National Cable Television Association and any
state cable television association. Ownership of not more than one percent (1%)
of the outstanding stock of any publicly-traded company shall not be a violation
of this Section 6.

        By accepting this Agreement, you understand that the terms and
conditions of this Section 6 may limit your ability to earn a livelihood in a
business similar to the business of the Company, but nevertheless hereby agree
that the restrictions and limitations hereof are reasonable in scope, area and
duration, and that the consideration provided under the Plan and this Agreement
is sufficient to justify the restrictions and limitations contained in this
Section 6. Accordingly, in consideration thereof and in light of your education,
skills and abilities, by participating in the Plan, you hereby agree that you
will not assert, and it should not be considered, that such provisions are
either unreasonable in scope, area or duration, or will prevent you from earning
a living, or otherwise are void, voidable or unenforceable or should be voided
or held unenforceable. You further understand and hereby agree that the
restrictions and limitations contained in this Section 6 are ancillary to, and
part of, the Plan and this Agreement, and are reasonably necessary to protect
the good will and business interests of the Company.

        You hereby agree that a breach or threatened breach on your part of the
restrictions and limitations contained in this Section 6 will cause such damage
to the Company as will be irreparable and for that reason you further agree that
the Company shall be entitled as a matter of right to an injunction or other
equitable relief out of any court of competent jurisdiction, restraining any
further violation of this Section 6 by you. The right to injunction or other
equitable relief shall be cumulative and in addition to any and all other
remedies the Company may have, including, specifically, recovery of money
damages and any other legal or equitable relief available. You hereby waive any
requirement for security or the posting of any bond or other surety and proof of
damages in connection with any temporary or permanent award of injunctive or
other equitable relief.

7.     Transfer Restrictions. You may not transfer, assign, pledge or otherwise
encumber the Restricted Shares, other than to the extent provided in the Plan.

8.     Right to Vote and Receive Dividends. You have full voting rights with
respect to the Restricted Shares. All dividends and distributions paid on your
Restricted Shares will be retained by the Company for your account until your
Restricted Shares vest and such dividends and distributions will be paid to you
(without interest) when your Restricted Shares vest.

9.     Section 83(b) Election. If you wish to make an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, to recognize
income with respect to the Restricted Shares before they become vested, you must
file a Section 83(b) election with the Internal Revenue Service within thirty
(30) days of the Grant Date and provide a copy of that filing to the Company.
You are strongly encouraged to seek the advice of a tax consultant regarding the
advisability of making a Section 83(b) election. You should note that any taxes
you pay as a result of your Section 83(b) election cannot be recovered if your
Restricted Shares are forfeited or decline in value. It is your sole
responsibility to timely file an election under Section 83(b). You must notify
the Company within ten (10) days of filing any such election. A Sample Form of
Election under Section 83(b) is attached for your reference as Annex 3.

-3-


10.     Tax Representations and Tax Withholding. You hereby acknowledge that you
have reviewed with your own tax advisors the federal, state and local tax
consequences of receiving the Restricted Shares. You hereby represent to the
Company that you are relying solely on such advisors and not on any statements
or representations of the Company, its Affiliates or any of their respective
agents.

        If, in connection with the Restricted Shares, the Company is required to
withhold any amounts by reason of any federal, state or local tax, such
withholding shall be effected in accordance with Section 16 of the Plan.

11.     Delivery. Unless otherwise determined by the Committee, delivery of the
Restricted Shares will be by book-entry credit to an account in your name that
the Company has established at a custody agent (the “custodian”). The Company’s
transfer agent, Mellon Investor Services LLC, shall act as the custodian of the
Restricted Shares; however, the Company may in its sole discretion appoint
another custodian to replace Mellon Investor Services LLC. On the date your
Restricted Shares vest, if you have complied with your obligations under this
Agreement and provided that your tax obligations with respect to the vested
Restricted Shares are appropriately satisfied, at your request, we will either
instruct the custodian to electronically transfer your Common Shares to a
brokerage or other account you specify or deliver to you a physical stock
certificate representing your Common Shares.

12.     Right of Offset. You hereby agree that if the Company shall have any
obligation to you (the “Company Obligation”) under this Agreement, then the
Company shall have the right to offset against the Company Obligation, to the
maximum extent permitted by law, any amounts that you may owe to the Company or
its Affiliates of whatever nature. You hereby further agree that if you shall
owe the Company any amount (the “Optionee-Owed Amount”) under Section 6 of this
Agreement, then the Company shall have the right to offset the Optionee-Owed
Amount, to the maximum extent permitted by law, against any obligation from the
Company or its Affiliates to you under this Agreement or otherwise (including,
without limitation, any wages, vacation pay, or other compensation or benefit
under any benefit plan or other compensatory arrangement).

13.     The Committee. For purposes of this Agreement, the term “Committee”
means the Compensation Committee of the Board of Directors of the Company or any
replacement committee established under, and as more fully defined in, the Plan.

14.     Committee Discretion. The Committee has full discretion with respect to
any actions to be taken or determinations to be made in connection with this
Agreement, and its determinations shall be final, binding and conclusive.

15.     Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Agreement, except that no such amendment
shall materially adversely affect your economic rights under this Agreement
without your consent. Any amendment of this Agreement shall be in writing and
signed by an authorized member of the Committee or a person or persons
designated by the Committee.

-4-


16.     Restricted Shares Subject to the Plan. The Restricted Shares covered by
this Agreement are subject to the Plan.

17.     Entire Agreement. This Agreement and the Plan constitute the entire
understanding and agreement of you and the Company with respect to the
Restricted Shares and supersede all prior understandings and agreements. In the
event of a conflict among the documents with respect to the terms and conditions
of the Restricted Shares, the documents will be accorded the following order of
authority: the terms and conditions of the Plan will have highest authority
followed by the terms and conditions of this Agreement.

18.     Successors and Assigns. The terms and conditions of this Agreement shall
be binding upon, and shall inure to the benefit of, the Company and its
successors and assigns.

19.     Governing Law. This Agreement shall be deemed to be made under, and in
all respects be interpreted, construed and governed by and in accordance with,
the laws of the State of New York.

20.     Jurisdiction and Venue. You irrevocably submit to the jurisdiction of
the courts of the State of New York and the Federal courts of the United States
located in the Southern District and Eastern District of the State of New York
in respect of the interpretation and enforcement of the provisions of this
Agreement, and hereby waive, and agree not to assert, as a defense that you are
not subject thereto or that the venue thereof may not be appropriate. You agree
that the mailing of process or other papers in connection with any action or
proceeding in any manner permitted by law shall be valid and sufficient service.

21.     Securities Law Acknowledgments. You hereby acknowledge and confirm to
the Company that (i) you are aware that the Common Shares are publicly-traded
securities and (ii) Common Shares may not be sold or otherwise transferred
unless such sale or transfer is registered under the Securities Act of 1933, as
amended, and the securities laws of any applicable state or other jurisdiction,
or is exempt from such registration.

22.     Waiver. No waiver by the Company at any time of any breach by you of, or
compliance with, any term or condition of this Agreement or the Plan to be
performed by you shall be deemed a waiver of the same, any similar or any
dissimilar term or condition at the same or at any prior or subsequent time.

23.     Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.

24.     Exclusion from Compensation Calculation. By acceptance of this
Agreement, you shall be considered in agreement that the Restricted Shares
covered hereby shall be considered special incentive compensation and will be
exempt from inclusion as “wages” or “salary” in pension, retirement, life
insurance and other employee benefits arrangements of the Company and its
Affiliates, except as determined otherwise by the Company. In addition, each of
your beneficiaries shall be deemed to be in agreement that all such shares be
exempt from inclusion in “wages” or “salary” for purposes of calculating
benefits of any life insurance coverage sponsored by the Company or any of its
Affiliates.

-5-


25.     No Right to Continued Employment. Nothing contained in this Agreement or
the Plan shall be construed to confer on you any right to continue in the employ
of the Company or any Affiliate, or derogate from the right of the Company or
any Affiliate, as applicable, to retire, request the resignation of, or
discharge you, at any time, with or without cause.

26.     Headings. The headings in this Agreement are for purposes of convenience
only and are not intended to define or limit the construction of the terms and
conditions of this Agreement.

27.     Effective Date. Upon execution by you, this Agreement shall be effective
from and as of the Grant Date.

-6-


28.     Signatures. Execution of this Agreement by the Company may be in the
form of an electronic or similar signature, and such signature shall be treated
as an original signature for all purposes.

   CABLEVISION SYSTEMS CORPORATION


   By:      

--------------------------------------------------------------------------------

      Name:
Title:



        By your signature, you (i) acknowledge that a complete copy of the Plan
and an executed original of this Agreement have been made available to you and
(iii) agree to all of the terms and conditions set forth in the Plan and this
Agreement.

__________________________
Name:

-7-



ANNEX 1
TO
RESTRICTED SHARES AGREEMENT

In the event of a “Change of Control” of the Company or a “going private
transaction,” as defined below, your entitlement to Restricted Shares shall be
as follows:

1.     If the Company or the “surviving entity,” as defined below, has shares of
common stock (or partnership units) traded on a national stock exchange or on
the over-the-counter market as reported on NASDAQ, the Committee shall, no later
than the effective date of the transaction which results in a Change of Control
or going private transaction either (A) convert your unvested Restricted Shares
into an amount of cash equal to (i) the number of your unvested Restricted
Shares multiplied by (ii) the “offer price per share,” the “acquisition price
per share” or the “merger price per share,” each as defined below, whichever of
such amounts is applicable or (B) arrange to have the surviving entity grant to
you an award of shares of common stock (or partnership units) of the surviving
entity on the same terms and with a value equivalent to your unvested Restricted
Shares which will, in the good faith determination of the Committee, provide you
with an equivalent profit potential.

2.     If the Company or the surviving entity does not have shares of common
stock (or partnership units) traded on a national stock exchange or on the
over-the-counter market as reported on NASDAQ, the Committee shall convert your
unvested Restricted Shares into an amount of cash equal to the amount calculated
as per Paragraph 1(A) above.

3.     The cash award provided in Paragraph 1 or 2 shall become payable to you
at the earlier of (a) the date on which your Restricted Shares are scheduled to
vest, or (b) the date on which your employment with the Company or the surviving
entity is terminated (i) by the Company or the surviving entity other than for
Cause, if such termination occurs within three (3) years of the Change of
Control or going private transaction, (ii) by you for “good reason,” as defined
below, if such termination occurs within three (3) years of the Change of
Control or going private transaction or (iii) by you for any reason at least six
(6) months, but not more than nine (9) months after the effective date of the
Change of Control or going private transaction. The amount payable in cash shall
be payable together with interest from the effective date of the Change of
Control or going private transaction until the date of payment at (a) the
weighted average cost of capital of the Company immediately prior to the
effectiveness of the Change of Control or going private transaction, or (b) if
the Company (or the surviving entity) sets aside the funds in a trust or other
funding arrangement, the actual earnings of such trust or other funding
arrangement.

4.     As used herein,

“Change of Control” means the acquisition, in a transaction or a series of
related transactions, by any person or group, other than Charles F. Dolan or
members of the immediate family of Charles F. Dolan or trusts for the benefit of
Charles F. Dolan or his immediate family (or an entity or entities controlled by
any of them) or any employee benefit plan sponsored or maintained by the
Company, of (1) the power to direct the management of substantially all the
cable television systems then owned by the Company in the New York City
Metropolitan Area (as hereinafter defined) or (2) after any fiscal year of the
Company in which all the systems referred to in

-8-


clause (1)     above shall have contributed in the aggregate less than a
majority of the net revenues of the Company and its consolidated subsidiaries,
the power to direct the management of the Company or substantially all its
assets. Net revenues shall be determined by the independent accountants of the
Company in accordance with generally accepted accounting principles consistently
applied and certified by such accountants. “New York City Metropolitan Area”
means all locations within the following counties: (i) New York, Richmond,
Kings, Queens, Bronx, Nassau, Suffolk, Westchester, Rockland, Orange, Putnam,
Sullivan, Dutchess, and Ulster in New York State; (ii) Hudson, Bergen, Passaic,
Sussex, Warren, Hunterdon, Somerset, Union, Morris, Middlesex, Mercer, Monmouth,
Essex and Ocean in New Jersey; (iii) Pike in Pennsylvania; and (iv) Fairfield
and New Haven in Connecticut.

“Surviving entity” means the entity that owns, directly or indirectly, after
consummation of any transaction, substantially all the cable television systems
owned directly or indirectly by the Company in the New York City Metropolitan
Area prior to consummation of such transaction. If any such entity is at least
majority-owned, directly or indirectly, by any entity (a “parent entity”) which
has shares of common stock (or partnership units) traded on a national stock
exchange or the over-the-counter market, as reported on NASDAQ, then such parent
entity shall be deemed to be the surviving entity provided that if there shall
be more than one such parent entity, the parent entity closest to ownership of
the Company’s cable television systems shall be deemed to be the surviving
entity. If in connection with any transaction, a Change of Control or going
private transaction occurs and no entity shall own, after consummation of such
transaction, substantially all the cable television systems owned by the Company
in the New York City Metropolitan Area prior to consummation of such
transaction, then, notwithstanding any other provision of this Paragraph 4 to
the contrary, there shall not be deemed to be a surviving entity so that the
provisions of Paragraph 1(B) shall not be applicable. Ownership of
“substantially all” the Company’s New York City Metropolitan Area cable
television systems shall mean ownership, after consummation of such transaction
(or series of related transactions), of an aggregate of at least eighty percent
(80%) of the basic subscribers of all the cable television systems owned by the
Company and its consolidated subsidiaries in the New York City Metropolitan Area
prior to such transaction (or series of related transactions).

“Going private transaction” means a transaction described in Rule 13e-3 to the
Securities and Exchange Act of 1934.

“Good reason” means

        a.    without your express written consent any reduction in your base
salary or bonus potential, or any material impairment or material adverse change
in your working conditions (as the same may from time to time have been improved
or, with your written consent, otherwise altered, in each case, after the Grant
Date) at any time after or within ninety (90) days prior to the Change of
Control including, without limitation, any material reduction of your other
compensation, executive perquisites or other employee benefits (measured, where
applicable, by level or participation or percentage of award under any plans of
the Company), or material impairment or material adverse change of your level of
responsibility, authority, autonomy or title, or to your scope of duties;

-9-


        b.     any failure by the Company to comply with any of the provisions
of this Agreement, other than an insubstantial or inadvertent failure remedied
by the Company promptly after receipt of notice thereof given by you;

        c.     the Company’s requiring you to be based at any office or location
more than thirty-five (35) miles from your location immediately prior to such
event except for travel reasonably required in the performance of your
responsibilities; or

        d.     any failure by the Company to obtain the assumption and agreement
to perform this Agreement by a successor as contemplated by Paragraph 1.

“Offer price per share” shall mean, in the case of a tender offer or exchange
offer which results in a Change of Control or going private transaction (an
“Offer”), the greater of (i) the highest price per share of common stock paid
pursuant to the Offer, or (ii) the highest fair market value per share of common
stock during the ninety-day period ending on the date of a Change of Control or
going private transaction. Any securities or property which are part or all of
the consideration paid for shares of common stock in the Offer shall be valued
in determining the Offer Price per Share at the higher of (A) the valuation
placed on such securities or property by the Company, person or other entity
making such offer or (B) the valuation placed on such securities or property by
the Committee.

“Merger price per share” shall mean, in the case of a merger, consolidation,
sale, exchange or other disposition of assets that results in a Change of
Control or going private transaction (a “Merger”), the greater of (i) the fixed
or formula price for the acquisition of shares of common stock occurring
pursuant to the Merger, and (ii) the highest fair market value per share of
common stock during the ninety-day period ending on the date of such Change of
Control or going private transaction. Any securities or property which are part
or all of the consideration paid for shares of common stock pursuant to the
Merger shall be valued in determining the merger price per share at the higher
of (A) the valuation placed on such securities or property by the Company,
person or other entity which is a party with the Company to the Merger, or
(B) the valuation placed on such securities or property by the Committee.

“Acquisition price per share” shall mean the greater of (i) the highest price
per share stated on the Schedule 13D or any amendment thereto filed by the
holder of twenty percent (20%) or more of the Company’s voting power which gives
rise to the Change of Control or going private transaction, and (ii) the highest
fair market value per share of common stock during the ninety-day period ending
on the date of such Change of Control or going private transaction.

-10-



ANNEX 2
TO
RESTRICTED SHARES AGREEMENT

WAIVER AND RELEASE

        In consideration of Cablevision Systems Corporation’s (the “Company”)
offer to accelerate the vesting of my Restricted Shares under Section 3 of the
Restricted Shares Agreement dated ___________________ (the “Agreement”) between
the Company and me, I hereby for myself, and my heirs, agents, executors,
successors, assigns and administrators (collectively, the “Related Parties”),
knowingly and voluntarily forever waive and release the Company and all of its
past and/or present affiliates, directors, officers, employees, fiduciaries,
representatives, successors and assigns, whether in their individual or
representative capacities (collectively, the “Releasees”), from any and all
claims, rights and causes of action whatsoever (“Claims”), in law or in equity,
whether known or unknown, asserted or unasserted, suspected or unsuspected, that
I or any Related Party ever had, may have in the future or have now in
connection with or arising from or in any way related to my employment
relationship with the Company or any of its Affiliates, or termination of my
employment relationship with the Company or any of its Affiliates including,
without limitation:

•   any Claims under Federal or state law, regulation or decision (including
those under the Age Discrimination in Employment Act, 29 U.S.C. §§621 et. seq.
(the “ADEA”), the Older Workers Benefit Protection Act, 29 U.S.C. §626 (f)(1)
(the “OWBPA”), Title VII of the Civil Rights Act of 1991, the Americans with
Disabilities Act, 42 U.S.C. §§12101-12213, the Employee Retirement Income
Security Act of 1974, the Family and Medical Leave Act of 1993, the Fair Labor
Standards Act, and any other similar or related law, regulation or decision
relating to or dealing with discrimination), or


•   any Claims for punitive damages, attorney's fees, expenses and costs of
litigation.


-11-


        Nothing herein shall be construed to affect the right of the Equal
Employment Opportunity Commission (“EEOC”) to enforce the ADEA or to interfere
with the protected right to file a charge or participate in an EEOC
investigation of proceeding.

        This Waiver and Release is intended to comply with the provisions of the
OWBPA. By execution of this Waiver and Release, I hereby expressly waive any and
all Claims under the OWBPA and hereby acknowledge that:

        (a)     My waiver of rights or Claims arising under the ADEA is in
writing and is understood by me;

        (b)     The waiver of my rights or Claims existing under the ADEA is in
exchange for the Company having entered into the Agreement;

        (c)     The Company advised me in writing to consult with attorneys of
my choosing prior to executing this Waiver and Release and I have in fact done
so;

        (d)     I have been advised by the Company that I am entitled to revoke
this Waiver and Release within seven (7) days after its execution and that this
Waiver and Release shall not become effective or enforceable until the aforesaid
seven (7) day revocation period has expired; and

        (e)     I hereby acknowledge that this Waiver and Release is not
requested in connection with any existing incentive or other employment
termination program.

        I hereby represent and warrant to the Releasees that (i) I have
carefully read and fully understand all the provisions and effects of this
Waiver and Release, (ii) I have had a period of at least twenty-one (21) days
within which to consider this Waiver and Release, (iii) I have signed and
returned this Waiver and Release knowingly and voluntarily and in the absence of
any force or compulsion on the part of any of the Releasees and after having
been advised in

-12-


writing to consult with my attorney and (iv) none of the Releasees has made any
representations or warranties concerning either the terms and provisions or
effects of this Waiver and Release.

        I hereby acknowledge that this Waiver and Release shall take effect
eight (8) days following its execution (the “Effective Date”), unless revoked by
me as hereinafter provided. I hereby further acknowledge that I may revoke this
Waiver and Release unilaterally prior to the Effective Date by notifying the
Company in writing, of my decision to revoke this Waiver and Release and said
notice must be received by the Company no later than the seventh (7th) day
following my execution of this Waiver and Release. I understand that if I revoke
and cancel this Waiver and Release, I will not be entitled to the accelerated
vesting provided by Section 3 of the Agreement.

        Should any term or provision of this Waiver and Release be declared or
be determined by any court to be illegal or invalid, the validity of the
remaining terms and provisions, including the release of all Claims, shall not
be affected thereby and said illegal or invalid term or provision shall be
modified by the court so as to be legal or, if not reasonably feasible, shall be
deleted. This Waiver and Release sets forth the entire agreement concerning the
release of all Claims by me against the Releasees and may not be modified except
by a writing signed by me and the Company.

        I HEREBY CONFIRM THAT I HAVE CAREFULLY READ THE FOREGOING TERMS AND
CONDITIONS OF THIS WAIVER AND RELEASE, THAT I KNOW AND UNDERSTAND THE CONTENTS
AND EFFECT OF THIS WAIVER AND RELEASE, THAT I HAVE HAD THE OPPORTUNITY TO
CONSULT COUNSEL WITH RESPECT TO THE LEGAL EFFECT OF THIS WAIVER AND RELEASE, AND
THAT MY EXECUTION OF THIS WAIVER AND RELEASE IS A VOLUNTARY ACT.

-13-


        I HEREBY VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT I MAY HAVE TO A
TRIAL BY JURY IN ANY COURT HAVING JURISDICTION OVER THE MATTER WITH RESPECT TO
ANY ACTION, COUNTERCLAIM OR DEFENSE ARISING OUT OF OR RELATING TO THIS WAIVER
AND RELEASE.

        I represent that I have not filed, and will not hereafter file, any
Claim against the Company or its Affiliates relating to my employment and/or
cessation of my employment with the Company or its Affiliates, or otherwise
involving facts that occurred on or prior to the date I sign this Waiver and
Release.

        I understand and agree that if I commence, continue, join in, or in any
other manner attempt to assert any Claim released herein against the Company or
its Affiliates, or otherwise violate the terms of this Waiver and Release, (i) I
will cease to have any right to accelerated vesting of my Restricted Shares
pursuant to Section 3 of the Agreement, (ii) to the extent that the Common
Shares have already been delivered to me pursuant to the Agreement, I will pay
the Company, as liquidated damages and not as a penalty, promptly upon notice,
an amount equal to (a) the gain (whether or not realized) attributable to the
vesting of the Restricted Shares, plus (b) interest at a rate equal to the
lesser of (i) twelve percent (12%) per annum or (ii) the maximum interest rate
permitted by applicable law, compounded quarterly, calculated from the date the
Restricted Shares vested until the date such payment to the Company is made.
Such gain shall be determined as of the date the Restricted Shares vest as the
positive difference, if any, between the Fair Market Value of such shares on the
vesting date and the par value amount paid for the Restricted Shares, and (iii)
I agree to reimburse the Company for all attorneys’ fees and expenses incurred
by it in defending against such a Claim, provided that the right to receive the
foregoing

-14-


payments is without prejudice to the other rights of the Company hereunder,
including any waiver and release of any and all Claims against the Company .

        I understand and agree that the signing of this Waiver and Release by me
does not in any way indicate that I have any viable Claim against the Company or
any of its Affiliates, or that the Company or any of its Affiliates admits any
liability to me whatsoever.

        This Waiver and Release shall be binding upon me and my heirs,
executors, administrators, personal representatives and assigns, and shall inure
to the benefit of the Releasees.

        This Waiver and Release shall be deemed to be made under, and in all
respects be interpreted, construed and governed by and in accordance with, the
laws of the State of New York to the extent not preempted by applicable Federal
law.

        Capitalized terms used but not defined herein have the meanings given to
them in the Agreement.

        IN WITNESS WHEREOF, I executed this Waiver and Release, this ____ day of
_________________

--------------------------------------------------------------------------------

Employee



-15-



ANNEX 3
TO
RESTRICTED SHARES AGREEMENT

SAMPLE FORM FOR ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

Pursuant to Sections 83(b) of the Internal Revenue Code of 1986, as amended, and
Treasury Regulation 1.83-2, the undersigned taxpayer hereby elects to include in
taxpayer's gross income or alternative minimum taxable income, as the case may
be, the excess, if any, of the fair market value of the Property (as hereinafter
defined) at the time of transfer over the amount the taxpayer paid for such
Property. The following information is furnished in accordance with Treasury
Regulations Section 1.83-2(e).



1.   The name, address and taxpayer identification number of the undersigned are
     as follows:

     Name of TAXPAYER:                           SPOUSE:

     Address:

     Social Security No. TAXPAYER:               SPOUSE:

2.   The property with respect to which the election is made (the "Property") is
     described as follows: restricted shares of Cablevision NY Group Class A
     Common Stock of Cablevision Systems Corporation (the "Company").

3.   The election is made for the 200_ calendar year with respect to the
     Property. The date on which the Property was transferred is
     _______________________
         (Grant Date)

4.   The Property is subject to the following restrictions: The Property may not
     be transferred and is subject to continued employment by the taxpayer with
     the Company through ____________________________________. These
                          (Fourth Anniversary of Grant Date)
     restrictions lapse upon the satisfaction of certain conditions contained in
     an agreement entered into by the Company with the taxpayer.

5.   The fair market value at the time of transfer, determined without regard to
     any restriction other than a restriction which by its terms will never
     lapse, of such Property is: $______________________.

6.   The amount (if any) paid for such Property is $_________________
                                                       (Par Value)


-16-


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described Property. The undersigned understands that the foregoing
election may not be revoked except with the consent of the Commissioner.

Dated:_________________________ _____________________________ Taxpayer

The undersigned spouse of taxpayer joins in this election.

Dated:_________________________ _____________________________            Spouse
Spouse



-17-